Citation Nr: 0700095	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  04-05 185	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
a dysthymic disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his representative, or on the Board's own motion, when a 
veteran has been denied due process of law or when benefits 
were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2006).

In the present case, one basis for the Board's June 5, 2006 
denial of the veteran's claim for an initial rating higher 
than 50 percent for a dysthymic disorder was that the record 
showed that the veteran continued in full-time employment 
with the Federal government.  See Board Decision, at p. 11.  
However, after the Board's decision, the veteran and his 
representative submitted evidence indicating that he was no 
longer employed by the Federal government.  In these 
circumstances, where the subsequently received evidence 
indicates that an important basis for the Board's decision 
was factually inaccurate, the Board's decision constitutes a 
denial of due process of law.

Accordingly, the June 5, 2006 Board decision addressing the 
issue of entitlement to an initial rating in excess of 50 
percent for a dysthymic disorder is hereby vacated.  The 
Board will render a de novo determination in the matter on 
appeal.



	                        
____________________________________________
	JACQUELINE E MONROE
	Veterans Law Judge, Board of Veterans' Appeals

